SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-182761 GankIt Corporation (Exact name of small business issuer as specified in its charter) Nevada 38-3870905 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5201 Memorial Drive, Suite 1115 Houston, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 510-3559 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ There were 20,000,000 shares of the registrant’s common stock issued and outstanding as of January 11, 2013. IMPORTANT INFORMATION REGARDING THIS FORM 10-Q Unless otherwise indicated, references to “we,” “us,” and “our” in this Quarterly Report on Form 10-Q refer to GankIt Corporation. Readers should consider the following information as they review this Quarterly Report: Forward-Looking Statements The statements contained or incorporated by reference in this Quarterly Report on Form 10-Q that are not historical facts are “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include any statement that may project, indicate or imply future results, events, performance or achievements. The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements. Forward-looking statements included in this Quarterly Report on Form 10-Q speak only as of the date of this Quarterly Report on Form 10-Q and are not guarantees of future performance. Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to have been incorrect. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Except to the extent required by applicable securities laws, we expressly disclaim any obligation or undertakings to release publicly any updates or revisions to any statement or information contained in this Quarterly Report on Form 10-Q, including the forward-looking statements discussed above, to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement or information is based. GANKIT CORPORATION CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 –FINANCIAL STATEMENTS Balance Sheets as of November 30, 2012(Unaudited) and May 31, 2012 F-1 Statements of Operations for the three and six months ended November 30, 2012 and for the period from March 8, 2012 to November 30, 2012 (Unaudited) F-2 Statements of Cash Flows for the six months ended November 30, 2012 and for the period from March 8, 2012 to November 30, 2012 (Unaudited) F-3 Notes to Unaudited Financial Statements F-4 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 9 ITEM 4 – CONTROLS AND PROCEDURES 9 PART 2 – OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 10 ITEM 1A –RISK FACTORS 10 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 6 – EXHIBITS 10 GANKIT CORPORATION (A Development Stage Company) BALANCE SHEETS ASSETS November 30, 2012 May 31, 2012 (Unaudited) CURRENT ASSETS Cash and Cash Equivalents $ $ Restricted Cash Prepaid and Other Current Assets Total Current Assets LONG TERM ASSETS Intangible Assets, net Total Long Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Bid Deposits Shareholder Advances - Notes Payable Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS'DEFICIT Common stock, $0.0001 par value, 100,000,000 shares authorized;20,000,000 shares issued and outstanding Additional Paid In Capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 GANKIT CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended November 30, 2012 Six Months Ended November 30, 2012 March 8, 2012 (inception) through November 30, 2012 REVENUES Revenue $ $ $ COST OF REVENUES Processing Fees Products Total Cost of Revenues ) ) ) GROSS LOSS ) ) ) OPERATING EXPENSES Selling, General and Administrative Depreciation and Amortization Total Operating Expenses ) ) ) OPERATING LOSS ) ) ) OTHER EXPENSES Interest expense Total Other Expenses ) ) ) NET LOSS $ ) $ ) $ ) NET LOSS PER SHARE: Common Stock: Basic and Diluted Net Loss Per Share $ ) $ ) Denominator for Basic and Diluted Net Loss Per Share Weighted Average Number of Common Share Outstanding The accompanying notes are an integral part of these financial statements. F-2 GANKIT CORPORATION (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended November 30, 2012 March 8, 2012 (inception) through November, 30 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Stock Based Compensation - Adjustments to Reconcile Net Income to Net Cash Used in Operating Activities: Depreciation and amortization Prepaid and Other Current Assets ) ) Accounts Payable and Accrued Expenses Bid Deposits (7
